DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.  Further, the photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  The subject matter of this application admits of illustration by photographs in Figs. 3-4. The structural details of the face shield are indiscernible in Figs. 3-4 due to shading.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "wherein each fabric drape side edge includes an inward cutout" must be shown or the feature(s) canceled from the claim(s).  It is noted that Fig. 1 depicts the fabric drape comprises at least three side edges, i.e., two lateral edges and a bottom edge.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 8, there is no antecedent basis in the specification for "wherein each fabric drape side edge includes an inward cutout"
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-2 each recite the limitation "proximate the bottom of the fabric drape", which renders the claims indefinite.  The term "proximate" is a relative term and is not defined by each of the claims.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a face shield product, any part can be considered as "proximate" to another location since the specification is silent as to how close a part must be to be considered "proximate" to another part. For examination purposes the term "proximate" has been construed to be anywhere between the recited "bottom of the fabric drape" and a horizontal middle line of the fabric drape.
	Claim 1 recites the limitation "at least one side edge" which renders the claim indefinite.  The claim has previously set forth "a pair of side edges".  It is unclear whether the "at least one side edge" refers to any of the previously defined pair of side edges, or other side edge(s).  For examination purposes, the "at least one side edge" has been construed to be either any of the previously defined pair of side edges, or other side edge(s).  
	Claim 3 recites the limitation "proximate the side edges of the fabric drape", which renders the claim indefinite.  The term "proximate" is a relative term, and is not defined by the claim.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a face shield product, any part can be considered "proximate" to another location since the specification is silent as to how close a part must be to be considered as "proximate" to another part. For examination purposes the term "proximate" has been construed to be anywhere between the recited "the side edges of the fabric drape" and a vertical middle line of the fabric drape.
	Claims 2-10 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Preising (WO 2006061007 A1) in view of Nix, Jr (US 4,884,296 A).
Regarding claim 1, Preising discloses a face shield (a protective face shield comprising protective screen S and protective bib LA; figs. 2-3; see English translation; paras. 0019-0020) comprising: 
a plastic shield (screen S made of a transparent plastic material; figs. 2-3; para. 0019) ; 
a fabric drape (protective bib LA made of a fabric material; figs. 2-3; paras. 0020-0021) attached to the plastic shield (by Velcro fasteners BF; figs. 2-3; paras. 0020, 0022) and extending below the plastic shield (figs. 2-3; para. 0020), the fabric drape having a bottom (see annotated fig. 3) and a pair of side edges (see annotated fig. 3); and 
at least one drape fastener (connecting element VE; fig. 3; para. 0025) affixed proximate the bottom of the fabric drape (see annotated fig. 3; para. 0025).
Preising further discloses wherein the fabric drape is capable of being folded under a user's chin (the drape extends under a user's chin; see fig. 3) and the bottom of the fabric drape is capable of being fastened to the plastic shield (when suitable fastening means are provided, such as Velcro fasteners BF; paras. 0022, 0025).
Preising does not disclose wherein at least one side edge including an inward cutout, when the fabric drape is folded under a user's chin, the inward cutout on the fabric drape forms a vent in the fabric drape to provide air circulation to the user.  However, Nix, Jr teaches a face shield (face shield 11l figs. 3-5; col. 3, ll. 3-11) comprising a drape portion (a lower portion extending under a lower jaw of a wearer; see figs. 4-5 and annotated fig. 3; col. 3, ll. 20-28), wherein the drape portion comprising at least one side edge (lower portion of lateral edges 14, 16; see figs. 4-5 and annotated fig. 3; col. 3, ll. 3-11) including an inward cutout (see annotated fig. 3), wherein when the drape portion is folded under a user's chin, the inward cutout on the drape portion forms a vent in the drape portion to provide air circulation to the user (the inward cutout functions as a vent for air circulation; see figs. 4-5 and annotated fig. 3).  Preising and Nix, Jr are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Preising, with wherein at least one side edge including an inward cutout, wherein when the fabric drape is folded under a user's chin, the inward cutout on the fabric drape forms a vent in the fabric drape to provide air circulation to the user as taught by Nix, Jr, in order to provide comfort to the user.
Regarding claim 8, Preising and Nix, Jr, in combination, disclose the face shield of claim 1.  Preising does not disclose wherein each fabric drape side edge includes an inward cutout.  However, Nix, Jr teaches wherein each side edge of the drape portion includes an inward cutout (one inward cutout at bottom and two inward cutout at two lateral sides; see fig. 3A and annotated fig. 3; col. 4, ll. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Preising, with wherein each of two fabric drape side edge includes an inward cutout as taught by Nix, Jr, in order to form a drape with sufficient ventilation zones for providing comfort to the user.
Regarding claim 9, Preising and Nix, Jr, in combination, disclose the face shield of claim 8, except for wherein the inward cutouts are V shaped.  However, Nix, Jr teaches wherein the inward cutouts are V shaped (see fig. 3A and annotated fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Preising, with wherein the inward cutouts are V shaped as taught by Nix, Jr, in order to form the cutouts with a suitable shape.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shape of the inward cutouts, with wherein the inward cutouts are V shaped, since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Regarding claim 10, Preising and Nix, Jr, in combination, disclose the face shield of claim 9, except for wherein the V shaped cutouts have an inset apex of approximately 2 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the dimension of the V-shaped cutouts, with wherein the V shaped cutouts have an inset apex of approximately 2 inches, in order to provide the cutouts that are fitted with the size of a human face.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Preising (WO 2006061007 A1) and Nix, Jr (US 4,884,296 A) and further in view of Collier (US 5,596,985 A).
Regarding claim 2, Preising and Nix, Jr, in combination, disclose the face shield of claim 1. Preising does not disclose wherein the fabric drape includes a pair of drape fasteners proximate the bottom of the fabric drape.  However, Collier teaches wherein a face shield (surgical mask 10; fig. 1; col. 2, ll. 39-46) comprising a fabric drape (lower neck and chest mask 14; fig. 1; col. 2, ll. 58-63), wherein the fabric drape includes a pair of drape fasteners (two fasteners 30; fig. 1; col. 3, ll. 37-43) proximate a bottom of the fabric drape (see fig. 1; col. 3, ll. 37-43).  Preising and Collier are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Preising, with wherein the fabric drape includes a pair of drape fasteners proximate the bottom of the fabric drape as taught by Collier, in order to provide an alternative suitable means for attaching the fabric drape to a user's clothes which keeps bodily fluids and other biological debris from entering the clothing of the wearer (Collier; Nix, Jr).
Regarding claim 3, Preising, Nix, Jr and Collier, in combination, disclose the face shield of claim 2.  Preising does not disclose wherein the pair of drape fasteners are proximate the side edges of the fabric drape.  However, Collier teaches wherein the pair of drape fasteners (fasteners 30; fig. 1) are proximate the side edges of the fabric drape (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Preising, with wherein the pair of drape fasteners are proximate the side edges of the fabric drape as taught by Collier, in order to provide an alternative suitable means for attaching the fabric drape to a user's clothes which keeps bodily fluids and other biological debris from entering the clothing of the wearer (Collier; Nix, Jr).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Preising (WO 2006061007 A1) and Nix, Jr (US 4,884,296 A) and further in view of Plantinga (GB 892,262 A).
Regarding claim 7, Preising and Nix, Jr, in combination, disclose the face shield of claim 1.  Preising does not disclose wherein the face shield including malleable strips incorporated adjacent the inward cutouts on the fabric drape to facilitate formation of vents in the fabric drape.  However, Plantinga teaches a face shield (figs. 1-3; page 1, ll. 69-76) comprising malleable strips (folds 15, 20 of a flexible material; fig. 3; page 2, ll. 9-20, 65-84) incorporated adjacent inward recesses (on two lateral sides; see figs. 1, 3) on a lower portion of the face shield (capable of facilitating formation of vents; see figs. 1-3).  Preising and Plantinga are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Preising, with wherein the face shield including malleable strips incorporated adjacent the inward recesses on the lower portion of the face shield as taught by Plantinga, in order to provide a drape portion that is substantially cooler for the wearer than would be a face shield which fits snugly over the whole covered face area (Plantinga; page 2, ll. 9-20, 65-84).  By this modification, the face shield of Preising would have malleable strips incorporated adjacent the inward cutouts on the fabric drape to facilitate formation of vents in the fabric drape
Status of Claims
Claims 4-6 are currently free of prior art rejections, but are questioned under rejections as stated above.  None of the prior art of record along or in combination teaches a plastic shield includes a pair of shield fasteners for connection to a pair of drape fasteners that are located proximate a bottom of a fabric drape.  It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Yarahmadi (US 2016/0316831 A1) also teaches a face shield comprising ventilating cutouts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732